MERRIMAN S. SMITH, Judge.
On July 30, 1945, claimant’s car was parked on state route No. 73 in Harrison county, when James C. Casto, the operator of the state road commission's road-sweeper, in sweeping the highway, drove too close to claimant’s parked automobile, tearing and denting the left rear fender. Due to the negligence of the state road commission employee, and this claim having been concurred in and submitted under section 17, of the court act, an award in the sum of fifteen dollars and thirty cents ($15.30) is hereby made by this court in favor of Charles A. Hudson.